DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-4, 6, 8, 12 & 14 are rejected under 35 U.S.C. 102(a)1 and 102(a)2 as being anticipated by Barnes et al., Patent No.: US 9523985 B1.

The applied reference has a common assignee with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). This rejection under 35 U.S.C. 102(a)(2) might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C. 102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B) if the same invention is not being claimed; or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed in the reference and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement.

Regarding claims 1 & 11, Barnes et al. discloses a system & a method, for retention of flight deck preferences, comprising: 
a pilot interface within a flight deck of an aircraft, a Data Concentrating Unit (DCU) onboard the aircraft, the DCU configured for receiving a digital input and sending a control signal to at least one aircraft system in compliance with the digital input; (col.3 lines 5-20 (4) “When the user 5 is scheduled to fly on or operate the aircraft, the user's file 9 can be uploaded and communicated to the aircraft computer system 3 via a communication interface 17 that is in communication with the aircraft computer system 3.” & col.3 lines 60-67 (6) “the preferences in the file 9 can be implemented to the applicable module by the aircraft computer system 3. The foregoing list is only intended to highlight a few examples of preferences that may be implemented. The receiving device would decode the personal preferences and set the definable interface and control parameters to match the personal preferences.); 
a controller operatively coupled with the DCU; a plurality of aircraft systems each having an aircraft system configuration; a tangible, non-transitory memory configured to communicate with the controller, the tangible, non-transitory memory having instructions stored therein that, in response to execution by the controller, cause the controller to: 
receive a pilot identification (ID) from the pilot interface, the pilot ID associated with a pilot; save the pilot ID to the memory (col.2 lines 44-67 (3) “In one embodiment, an aircraft 1, such as a commercial or private aircraft, can be dynamically personalized as follows. A user 5, such as a pilot, passenger, crew member, or other individual who interacts with the aircraft, can carry a portable storage device 7, such as a personal digital assistant, a key fob, or other similar device. In the portable storage device 7, the user 5 stores a file 9 that contains the user's preferred user environmental variables, which can also be referred to as the user's profile. Such variables can include the user's preferences regarding flight deck display menu configurations,”... The file 9 can also contain information about the user 5 such as the user's identity, job title, employer, and other personal information. The user's file 9 can be stored in a standard defined file format that is compatible with and readable by the aircraft's computer system 3. By using a standard file format, the aircraft computer system 3 can read a user's file 9 regardless of what type of portable storage device 7 the user's file 9 is stored on. The standard file format would be defined by the vendor as a common data structure used across multiple applications.); 
receive a recall command from the pilot, the recall command including a pilot preference associated with at least one of the aircraft system configuration and the pilot ID;
retrieve the at least one aircraft system configuration associated with the pilot preference from the memory based on the recall command; and 
command the aircraft system configuration of each of the plurality of aircraft systems, via the DCU, based on the retrieved at least one aircraft system configuration associated with the pilot preference (col.3 lines 5-23 (4) When the user 5 is scheduled to fly on or operate the aircraft, the user's file 9 can be uploaded and communicated to the aircraft computer system 3 via a communication interface 17 that is in communication with the aircraft computer system 3. The aircraft computer system 3 can access the user's file 9 upon command or according to predetermined criteria, such as upon the provision of the crew list, passenger list, or the phase of flight. The user's file 9 can be communicated to the aircraft's computer system 3 via wireless communication 19 on the communication interface 17 if the user's portable storage device 7 has wireless communication ability. Alternatively, the user's file 9 can be communicated to the aircraft's computer system 3 via connection through a physical port 21 on the communication interface 17. The physical port 21 could be a USB port or any other well-known physical port connection. The wireless communication could comprise radio frequency identification (RFID), key fob, blue tooth, 802.11, or other established wireless communication methods.);
wherein the aircraft system configuration applies to each of: an aircraft flight deck seat position, an aircraft flight deck seat shape, an aircraft flight deck rudder pedal position, an aircraft flight deck interior lighting illumination level, an aircraft flight deck interior lighting color, an aircraft flight deck display windows configuration, an aircraft flight deck display illumination level, an aircraft flight deck display symbology, an aircraft exterior light illumination level, an aircraft exterior strobe light frequency, and an aircraft exterior strobe light color (col.2 lines 50-67 (3)“In the portable storage device 7, the user 5 stores a file 9 that contains the user's preferred user environmental variables, which can also be referred to as the user's profile. Such variables can include the user's preferences regarding flight deck display menu configurations, such as the positions of displays, orientation of displays, and/or colors of displays; seat positions; lighting conditions; climate conditions such as air temperature and airflow; color schemes; entertainment preferences such as volume settings, video entertainment, movie entertainment, television entertainment, websites, stock quotes and/or reading content; food; drink; and other similar variables.”).

Regarding claims 2-3,   Barnes et al. discloses the system for retention of flight deck preferences of claim 1, 
wherein the pilot interface further comprises at least one of a data link, a Radio Frequency Identification (RFID) reader, a Data Transfer Cartridge (DTC), a magnetic card reader, a touch screen display, a personal digital assistant (PDA), and a biometric scanner
wherein each of the data link, the DTC, and the PDA include each of the pilot preference and the aircraft system configuration.
(col.3 lines 5-23 (4) “The user's file 9 can be communicated to the aircraft's computer system 3 via wireless communication 19 on the communication interface 17 if the user's portable storage device 7 has wireless communication ability. Alternatively, the user's file 9 can be communicated to the aircraft's computer system 3 via connection through a physical port 21 on the communication interface 17. The physical port 21 could be a USB port or any other well-known physical port connection. The wireless communication could comprise radio frequency identification (RFID), key fob, blue tooth, 802.11, or other established wireless communication methods. & col.3 lines 32-57 (6) After the user's file 9 is communicated to the aircraft's computer system 3, the aircraft's computer system 3 can then configure the user's user environment in accordance with the user's file 9 by making the appropriate adjustments to the applicable systems of the aircraft. ... The foregoing list is only intended to highlight a few examples of preferences that may be implemented. The receiving device would decode the personal preferences and set the definable interface and control parameters to match the personal preferences.).

Regarding claim 4, Barnes et al. discloses the system for retention of flight deck preferences of claim 1, wherein the aircraft flight deck seat position further comprises a vertical position, a lateral position, and a longitudinal position ((6) “The aircraft computer system 3 can implement the user's preferences for seat positions by communicating with and configuring the seat position module 27.” Some terms are explicit, however Vertical / Lateral / Longitudinal positions are inherited from the term of “seat positions“ for PHOSITA.

Regarding claim 6, Barnes et al. discloses the system for retention of flight deck preferences of claim 1, wherein the aircraft flight deck interior lighting illumination level further comprises an illumination level of at least one of flood lights, backlights, thunderstorm lights, and glareshield lights (col.3 lines 45-50 (6) “The aircraft computer system 3 can implement the user's preferences for lighting conditions by communicating with and configuring the lighting module 47.”).

Regarding claim 8, Barnes et al. discloses the system for retention of flight deck preferences of claim 1, wherein the recall command further comprises one of an auto recall command based on the pilot ID, a recall command sent by the pilot, and a recall command based on a local time of day ((col.3 lines 5-23 (4) When the user 5 is scheduled to fly on or operate the aircraft, the user's file 9 can be uploaded and communicated to the aircraft computer system 3 via a communication interface 17 that is in communication with the aircraft computer system 3. The aircraft computer system 3 can access the user's file 9 upon command or according to predetermined criteria, such as upon the provision of the crew list, passenger list, or the phase of flight. The user's file 9 can be communicated to the aircraft's computer system 3 via wireless communication 19 on the communication interface 17 if the user's portable storage device 7 has wireless communication ability. Alternatively, the user's file 9 can be communicated to the aircraft's computer system 3 via connection through a physical port 21 on the communication interface 17. & col.3 lines 32-57 (6) “After the user's file 9 is communicated to the aircraft's computer system 3, the aircraft's computer system 3 can then configure the user's user environment in accordance with the user's file 9 by making the appropriate adjustments to the applicable systems of the aircraft.” For example, the aircraft computer system 3 can implement the user's flight deck display menu configurations by communicating with and configuring the display configuration module 23, which may contain the user's preferences for positions of the displays, orientation of the displays, and colors of the displays. The aircraft computer system 3 can implement the user's preferences for seat positions by communicating with and configuring the seat position module 27. ...The foregoing list is only intended to highlight a few examples of preferences that may be implemented. The receiving device would decode the personal preferences and set the definable interface and control parameters to match the personal preferences. ).

Regarding claim 14, Barnes et al. discloses the method for retention of flight deck preferences of claim 11, wherein commanding the aircraft system configuration further comprises commanding a digital control unit (DCU) to comply with the pilot preference ((col.3 lines 5-20 (4) “When the user 5 is scheduled to fly on or operate the aircraft, the user's file 9 can be uploaded and communicated to the aircraft computer system 3 via a communication interface 17 that is in communication with the aircraft computer system 3.” & col.3 lines 60-67 (6) “the preferences in the file 9 can be implemented to the applicable module by the aircraft computer system 3. The foregoing list is only intended to highlight a few examples of preferences that may be implemented. The receiving device would decode the personal preferences and set the definable interface and control parameters to match the personal preferences.).

Regarding claim 12, Barnes et al. discloses the method for retention of flight deck preferences of claim 11, wherein receiving the pilot ID further comprises receiving the pilot preference and the at least one aircraft system configuration ((col.4 lines 1-28 (7) Oftentimes, there are multiple users present on the aircraft, such as user 5 and user 11. Users 5 and 11 could be two different pilots or two different passengers. In one embodiment, the aircraft computer system 3 identifies the identity and relative rank of users 5 and 11 and prioritizes the settings of the aircraft environment in accordance with the user who receives higher priority.” ...“The aircraft computer system 3 then configures the aircraft environment in accordance with the higher ranking user's preferences if the higher ranking user's preferences and the lower ranking user's preferences are in conflict and if the aircraft 1 is not equipped to accommodate the preferences of both users.”).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5 & 15 are rejected under 35 U.S.C. 103 as being unpatentable over Patent No.: US 9523985 B1, in view of Postnikov et al., Patent No.: US 9619919 B1.

Regarding claims 5 & 15, Barnes et al. discloses the system for retention of flight deck preferences of claim 1 & the method for retention of flight deck preferences of claim 11. Barnes et al. is not explicit on “MFD/HUD display symbology”, however Postnikov et al., US 9619919 B1, teaches Synthetic Environments with Stereoscopic Avionics Displays System and Related Method and discloses; 
wherein the aircraft flight deck display symbology further comprises an Multi-Function Display (MFD) symbology, a Heads Up Display (HUD) symbology, and a Helmet Mounted Device (HMD) symbology ((19) “Head or helmet mounted displays that are able to present separate left and right eye views represent another embodied variation of the invention disclosed herein. & (24) “Embodiments of the present invention may include simultaneous display of SE data and operational symbology emanating from a single multi-function display (MFD) 110.” & (33) “well-known objects critical to flight such as a flight path marker, horizon line, airspeed, altitude and the like may be acceptable inputs to system 400 as operational symbology data objects.).
Postnikov et al. teaches that these features are useful to provide a system and method for decluttered stereoscopic three dimensional (S3D) display of system generated synthetic environment (SE) data simultaneously with operational symbology data to the operator of a vehicle. a system and method for decluttered stereoscopic display o (see Abstract and col.1 lines 5-10 (1)).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to use these above mentioned features disclosed by Postnikov et al. with the system disclosed by Barnes et al. in order to provide decluttered stereoscopic display of system generated synthetic environments for simultaneous display of SE and operational symbology information to an operator where a hierarchy of individual elements of desired system-to-pilot communication is stereoscopically presented in a plurality of S3D depth layers (see Abstract and col.1 lines 50-54 (6)).

Claims 7 & 13 are rejected under 35 U.S.C. 103 as being unpatentable over Patent No.: US 9523985 B1, in view of SALENTINY et al., Pub. No.: US 20160225263 A1.

Regarding claims 7 & 13, Barnes et al. discloses the system for retention of flight deck preferences of claim 1 & the method for retention of flight deck preferences of claim 11. Barnes et al. is not explicit on “a mission specific preference, a Visual Flight Rules (VFR) preference and an Instrument Flight Rules (IFR) preference”. However,  SALENTINY et al., US 20160225263 A1, teaches MISSION PRIORITIZATION AND WORK ORDER ARRANGEMENT FOR UNMANNED AERIAL VEHICLES AND REMOTELY-PILOTED VEHICLES and discloses,
wherein the pilot preference further comprises one of a day preference, a night preference, a mission specific preference, a Visual Flight Rules (VFR) preference and an Instrument Flight Rules (IFR) preference ([0038] Finding an optimal work order arrangement given the aircraft-type required, travel times between work order locations, and other resource constraints 139 is a “constrained problem.” Work orders may be arranged randomly, based on proximity to previous work order or current location, by mission-type (multispectral data capture, LiDAR capture, nitrogen application, insecticide application, etc.), wind conditions, air temperature, visibility, time of day of flight, and many other ways. Optimizing using only one of these dimensions may generally be suboptimal, and therefore optimizing based on as many dimensions as can be considered leads to a more optimal arrangement. & [0054] “mission prioritization and optimization 116 is modeled in analytics module 113”  a mission prioritization for a mission type comprised of package delivery services may factor variables 139 such as order status for premium customers and preferential delivery times specified at stated delivery address. Therefore one possible constraint to be weighted in prioritizing missions and flight plans is delivery times for various customers. Other variables 139 may include package weights and fuel or energy costs associated with delivery of packages having different weights during differing weather conditions and times of the day or night.  & [0065] “within the Federal Aviation Administration there are codes pertaining to IFR and VFR rules that may apply differently based upon the UAV/RPV, its payload, or its equipment load-out. These codes dictate and/or discern the appropriate rules based upon the available data within the initial data store system, and the inputs and codified rules.”).
SALENTINY et al. teaches that these features are useful to provide a system and method of evaluating flight conditions for UAVs/RPVs, including pre-flight, in-flight, and post-flight conditions  (see para. [0011]).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to use these above mentioned features disclosed by SALENTINY et al. with the system disclosed by Barnes et al. in order to combine analyses of risks from weather conditions with assessment of rules pertaining to, depending on the situation, the operator, the intended mission, the intended flight plan, the payload, the UAV/RPV itself and other mission and flight characteristics (see Abstract and para. [0011]).

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Patent No.: US 9523985 B1, in view of Pappas et al., Patent No.: US 9703476 B1.

Regarding claim 9, Barnes et al. discloses the system for retention of flight deck preferences of claim 1. Barnes et al. is not explicit on “a declutter level of the aircraft flight deck display symbology”, however Pappas et al., US 9703476 B1, Multi-touch cockpit interface for controlling Aircraft Systems and discloses, 
wherein the aircraft system configuration further applies to at least one of a declutter level of the aircraft flight deck display symbology, a symbology type, and an aircraft flight deck flight control position ((58) “In this regard, the Aircraft Control System 20 (components of the aircraft flight control system not shown) provides real-time flight operating parameter-related information from flight control computers, autopilot and autothrust systems, and selected flight control inputs such as from a Mode Control Panel (MCP) 94 (shown in FIG. 4) which may be hosted on a cockpit FDCI 18a. It also receives flight operating parameter commands or settings from the Flight Management System 14 or other systems and directs them to its component systems, such as for example, the autothrottle and engines, to affect the flight of the aircraft in real-time or at a later point in the flight. & (59)  “a flight guidance computer 32 linked to one or more control systems 34, shown as a lateral/directional control system 34a, a vertical motion or pitch control system 34b, and an airspeed (or autothrottle/engine) control system 34c.” & (73) Central management of the FDCI systems 12 of all the cockpit FDCIs 18a and the system-level FDCIs 18b that they host enables a number of functions related to real-time cockpit reconfiguration. For example, the FDCI system 12 may be enabled to sense the position, orientation, and current functional configuration of a particular FDCI in relation to all other cockpit FDCIs 18a and allow or disallow the display of certain functions on that particular FDCI. In another example, the FDCI system 12 may monitor whether a function such as a primary flight display (PFD) 82 or a navigation display (ND) 84 is presented on at least one suitably configured FDCI 18 at all times during a flight, and should the flight crew inadvertently attempt to configure the forward instrument panel FDCIs 18 without an ND 84, it may override the flight crew input and disallow the configuration. & (109) For example and without limitation, the forward instrument panel 54, control pedestal 58, and tray 114 FDCIs 18 of the FDCI-based cockpit may be configured for multi-touch mapping and charting capabilities utilizing multi-touch capability,” The FDCIs 18 may be configured to allow a pilot to directly interact with a graphical cartographic display using a touch screen and a “gesture vocabulary” of commands to, for example and without limitation, directly manipulate the map; scroll across a map; zoom in and out; select various map features to be on or off; declutter the display; activate “smart” menus based on touch proximity; obtain additional information from points on a map (“pick info”); and navigate across multiple map views (MAP to PLAN mode), all through direct interaction with the touch screen.” & (101) FIG. 9 depicts a flight deck configuration 200 of a cockpit FDCI 18a at the tray 114 location configured with two system-level FDCIs 18b: a partial navigation display 202 having map mode 204 and plan mode 206 and a keyboard 208. & (110) “ The trackpad system-level FDCI 18b could be one of the stored FDCI functional configurations that may be initiated or pop-up upon request by one of the pilots.” & (113) “If the flight crew desires to declutter the map so as to remove the menu buttons along the top and bottom of the display, a double tap gesture 248 anywhere on the map removes the menu buttons such that the system-FDCI 18b for the map is depicted in decluttered mode 260 without menu buttons as shown in FIG. 14. & (204) “While preferred embodiments have been described above and depicted in the drawings, other depictions of data tags and graphics symbology can be utilized in various embodiments of the disclosure. Graphical symbology may be used in place of text-based indications. Measurement units such as feet, meters, or miles may be suitably changed as appropriate for the task, custom, or convention. Lastly, the nomenclature, color, and geometric shape of the display elements can be varied without departing from the scope of the disclosure”).
Pappas et al. teaches that these features are useful to provide apparatus, systems, and methods for advanced cockpit workspace and associated flight crew interfaces for controlling aircraft systems that include a number of controls implemented on a touch screen display in the cockpit of an aircraft. (see Abstract).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to use these above mentioned features disclosed by Pappas et al. with the system disclosed by Barnes et al. in order to monitor, manage, and control various aspects of the flight and the systems on the aircraft as efficiently as possible, by Implementing,  acquiring, utilizing, and redirecting graphical, aural, and textual information to and from the aircraft systems, via a number of cockpit (flight deck) interfaces such as displays, control panels, wheels, levers, switches, buttons, keyboard devices, cursor control devices, and voice/audio system (see Abstract and col.5 lines 1-15 (31)-(32)).

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Patent No.: US 9523985 B1, in view of Rajasingham, Patent No.: US 9428088 B1.

Regarding claim 10, Barnes et al. discloses the system for retention of flight deck preferences of claim 1. Barnes et al. is not explicit on “seat shape, a lumbar support height, a lumbar support shape, an armrest position, a headrest position, a leg extension position, a seat back recline angle, and a seat angle”, however Rajasingham, US 9428088 B1, teaches Vehicle Occupant Support and discloses, 
wherein the aircraft flight deck seat shape further comprises a lumbar support height, a lumbar support shape, an armrest position, a headrest position, a leg extension position, a seat back recline angle, and a seat angle (col.5 lines 29-43 (33) “FIG. 35, 36 show an additional (optional) feature of the Air Sleeper. It allows for the movement of the seat bottom backwards and forwards. The backward movement allows the occupant in the reclining or sitting position to capture more of the personal space available. There could be limit arrangements to limit rearward motion depending on the angle of recline to avoid contact with the side of the aircraft or extend into the aisle i.e. to keep each air sleeper within its designated space.” & col.8 lines 42-49 (58) Pins engage corresponding holes in the head rest support stalk to which the height adjustment arm is attached. It also engages multiple sets of such holes on the sheath on the seat shell containing the head assy support stalk, thereby allowing multiple positions for the height of the seat support stalk on the seat shell. 47A—Actuation Lever, 47B—Pivot for height adjustment, 47C pin for engagement for headrest height adjustment. & col.9 lines 13-20 (63) “The frame will pivot on the rear Pivot. 50D—Sides beveled for car seat shape. 51A Pivot, 51B—Towers. & col.14 lines 7-12 (96) Upper Sleeper seat height at the shoulder level of the lower Sleeper reduces the height of the upper Sleepers. 80A—Upper Sleeper height is at shoulder level of lower Sleeper. 80B—narrower seat width with sides gives additional lumbar support while seated; 80C—Bed is at arm rest level. & col.14 lines 15-28 (98) “One approach is to have a center section that is fixed and supports the air sleepers and a separate arm rest/head space that attaches to this support structure. The armrest/head space part can be varied to get different sized Sleepers.” & col.14 lines 49-67 (102) “FIGS. 82, 83, and 84 shows an embodiment of the Air Sleeper in a recline flat bed and upright positions respectively. ...An actuator reclines the seat bottom pivoted at the rear on to the base of the seat back. A second actuator inclines the foot rest and a third actuator in this embodiment reclines the seat back. The Optimal positions for the occupant will usually be a combination of these movements that can be preset in control software. The back rest has support fins which can flex during crash loadings to controlled extents. These in turn are supported by vertebrae that attach to the spine of the back rest. This embodiment also has a retractable hip bolster that moves inwards to the seat when in the upright position.” & (403) “The arm rest itself slides at its front end on the sleeper structure or an extension flange on the edge of the seat bottom. The rear of the arm rest is pivotally attached to the seat back. Therefore as the seat back is tilted backwards to a recline or flat bed position, the rear pivot of the armrest moves back and therefore slides the arm rest backwards and as a result located the arm rest at all times where the arms of the occupant lie.” & col.19 lines 45-60 (132) “103E—Arm Rest/table that can pivot up and also slide forward and back to meet the convenience of the occupant; 103F—arm rest support with pivot and slide arrangement to support the retractable arm rest; 103G—pivoting arm to support arm rest support at the front end; 103H—Extension of seat bottom for leg support in any angle of the seat bottom—May be inclined upwards for a “feet up” position; 103I—Seat Bottom Pivot, may be changed to adjust seat bottom inclination; 103J—Back Rest pivot—may be controlled to change back inclination; 103K—Foot rest.”).
Rajasingham teaches that these features are useful to provide Vehicle occupant support for enhanced comfort and utility in a vehicle with arrangements for crash load protection of occupants (see Abstract).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to use these above mentioned features disclosed by Rajasingham with the system disclosed by Barnes et al. in order to provide a new structure and passenger transport paradigm for accommodating passengers in a vehicle with particular attention paid to safety, utility and provides new features for utility in a virtual navigation headset. (see Abstract and col.1 lines 14-17 (1)).



Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1 & 11  rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 5 & 10 of U.S. Patent No. US 9523985 B1. Although the claims at issue are not identical, they are not patentably distinct from each other because the instant application being examined have been rejected under 35 U.S.C. 102(a)(2) as per the Barnes et al.,  Patent No. US 9523985 B1. See the independent claims comparison table below.

Instant App. 16/584,189
Patent No. US 9523985 B1.
Retention of Flight Deck Preferences
Retention of Flight Deck Preferences
Date Filed/Eff. Date: 2019-09-26 
Date Published: 2016-12-20
Applicant : Rockwell Collins, Inc.
ASSIGNEE : Rockwell Collins, Inc.
Inventor: Klein, Clifford R., Valestin, Jason J.
INVENTOR : Barnes; Geoffrey J., Timm; Stephen J., Vester; Bryan R., Dirks; Charles B., Moore; Richard G.

    PNG
    media_image1.png
    470
    754
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    383
    590
    media_image2.png
    Greyscale

11. A method for retention of flight deck preferences, comprising: receiving a pilot identification (ID), the pilot ID associated with a pilot; saving the pilot ID to an onboard memory; receiving a recall command from the pilot, the recall command including a pilot preference associated with at least one aircraft system configuration and the pilot ID; retrieving the at least one aircraft system configuration associated with the pilot preference from the onboard memory based on the recall command; and commanding the aircraft system configuration of each of a plurality of aircraft systems based on the retrieved at least one aircraft system configuration associated with the pilot preference; wherein the aircraft system configuration applies to each of: an aircraft flight deck seat position, an aircraft flight deck rudder pedal position, an aircraft flight deck interior lighting illumination level, an aircraft flight deck interior lighting color, an aircraft flight deck display windows configuration, an aircraft flight deck display illumination level, an aircraft flight deck display symbology, an aircraft exterior light illumination level, an aircraft exterior strobe light frequency, and an aircraft exterior strobe light color.

1. A system for retention of flight deck preferences, comprising: a pilot interface within a flight deck of an aircraft; a Data Concentrating Unit (DCU) onboard the aircraft, the DCU configured for receiving a digital input and sending a control signal to at least one aircraft system in compliance with the digital input; a controller operatively coupled with the DCU; a plurality of aircraft systems each having an aircraft system configuration; a tangible, non-transitory memory configured to communicate with the controller, the tangible, non-transitory memory having instructions stored therein that, in response to execution by the controller, cause the controller to: receive a pilot identification (ID) from the pilot interface, the pilot ID associated with a pilot; save the pilot ID to the memory; receive a recall command from the pilot, the recall command including a pilot preference associated with at least one of the aircraft system configuration and the pilot ID; retrieve the at least one aircraft system configuration associated with the pilot preference from the memory based on the recall command; and command the aircraft system configuration of each of the plurality of aircraft systems, via the DCU, based on the retrieved at least one aircraft system configuration associated with the pilot preference; wherein the aircraft system configuration applies to each of: an aircraft flight deck seat position, 
an aircraft flight deck seat shape, 
an aircraft flight deck rudder pedal position, 
an aircraft flight deck interior lighting illumination level, 
an aircraft flight deck interior lighting color, 
an aircraft flight deck display windows configuration, an aircraft flight deck display illumination level, 
an aircraft flight deck display symbology, 
an aircraft exterior light illumination level, 
an aircraft exterior strobe light frequency, and an aircraft exterior strobe light color.
1. A method, executed by an aircraft computer system, for dynamically personalizing an aircraft environment, comprising:
storing a first plurality of user environmental variables on a first portable storage device corresponding to preferences of a first user, the first user being a pilot of an aircraft;
communicating the first plurality of user environmental variables from the first portable storage devices to the aircraft computer system;
determining a phase of flight of the aircraft, the phase of the flight including one of pre-takeoff, takeoff, flight, landing, or post-landing;
effecting a transformation of an aircraft environment in accordance with the plurality of user environmental variables and in accordance with the phase of flight;
wherein said step of effecting a transformation of an aircraft environment comprises effecting a transformation of
aircraft seat position;
display position;
display color; and
display orientation.

5. A dynamic personalization method, executed by an aircraft computer system, for customization of an aircraft environment, comprising:
identifying a user of an aircraft;
storing a plurality of user environmental variables corresponding to the user on a storage device;
determining a phase of flight of the aircraft, the phase of the flight including one of pre-takeoff, takeoff, flight, landing, or post-landing;
communicating the plurality of user environmental variables from the storage device to the aircraft computer system; and
effecting a transformation of an aircraft environment in accordance with the plurality of user environmental variables and the phase of the flight;
wherein said step of effecting a transformation of an aircraft environment comprises effecting a transformation of:
aircraft seat position;
aircraft cabin ambient lighting;
aircraft cabin air temperature;
display position;
display color; and
display orientation.
10. A system for customization of an aircraft environment, comprising:
a plurality of user environmental variables corresponding to a user of an aircraft wherein said plurality of user environmental variables comprises:
aircraft seat position;
aircraft cabin ambient lighting;
aircraft cabin air temperature;
aircraft cabin airflow;
display position;
display color; and
display orientation
a record storing the plurality of user environmental variables on a storage device;
a computer system on the aircraft implementing the user environmental variables, depending upon a phase of flight of the aircraft, the phase of the flight including one of pre-takeoff, takeoff, flight, landing, or post-landing; and
a wireless communication network in communication with the storage device and the computer system for sending the record to the computer system.





Response to Arguments
 	Applicant's arguments, see Applicant Arguments/Remarks pages 7-15, filed on 03/02/2022, with respect to claim(s) 1-15 have been fully considered but they are not persuasive. 

Regarding common argued statement “rudder pedal positioning” &  “aircraft exterior light illumination level, exterior strobe light frequency, and exterior strobe light color for aircraft identification”; Barnes et. al disclosing “implicitly”  as stated on  

(col.3 lines 63-67 (6) “The foregoing list is only intended to highlight a few examples of preferences that may be implemented. The receiving device would decode the personal preferences and set the definable interface and control parameters to match the personal preferences.”,
(col.3 lines 45-50 (6) “The aircraft computer system 3 can implement the user's preferences for lighting conditions by communicating with and configuring the lighting module 47.”),
 (col.2 lines 50-67 (3)“In the portable storage device 7, the user 5 stores a file 9 that contains the user's preferred user environmental variables, which can also be referred to as the user's profile. Such variables can include the user's preferences regarding flight deck display menu configurations, such as ...; lighting conditions; ...; color schemes; ...; and other similar variables.”),
DOUBLE PATENTING : Barnes et. al disclosing “implicitly”  as stated above and in claim language at claim 5 “aircraft cabin ambient lighting”.  

In response to applicant’s argument that “In the instant invention, the system is specifically designed for a pilot and the claim limitation is directed each of the elements listed. Once the pilot loads her profile, the rudder pedals are adjusted to her specific leg length. In this manner, the position of the rudder pedals is a safety requirement to ensure adequate aircraft control. Conversely, Barnes merely discloses a list of passenger related items designed for passenger comfort.],
a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim.

See Barnes col.1 lines 1-55 (1)-(3);
“The present invention relates to a method and system for real time dynamically personalizing and configuring an aircraft user environment based on the user's preferences. 
Users of aircraft, whether the users are the passengers, flight crew, or pilots, ...
The present invention solves these problems by configuring and customizing the aircraft to meet the preferences of the pilots, ...
The present invention, therefore, saves time for the pilots and improves their experience with the aircraft because the environmental preferences for the pilots will be configured when the pilots enter the cockpit and will be tailored to meet the pilots' preferences.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
ZAMMIT-MANGION; David et al.	US 20160179327 A1	HUMAN MACHINE INTERFACE DEVICE FOR AIRCRAFT
Turner; Nathan Shaughn et al.	US 9530318 B1	Touchscreen-enabled electronic devices, methods, and program products providing pilot handwriting interface for flight deck systems
Dunsdon; Jonathan Mark	US 20130166135 A1	DIAGNOSTICS FOR AIRCRAFT
appear to anticipate the current invention. See Notice of References cited.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JALAL CENGIZ CODUROGLU whose telephone number is (408)918-7527. The examiner can normally be reached Monday -Friday 8-6 PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hunter Lonsberry can be reached on 571-272-7298. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JALAL C CODUROGLU/
Examiner, Art Unit 3665                                                                                                                                                                                           
/BEHRANG BADII/Primary Examiner, Art Unit 3665